COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                          §

 EL PASO HEALTHCARE SYSTEM                     §              No. 08-13-00285-CV
 D/B/A LAS PALMAS MEDICAL
 CENTER,                                       §                 Appeal from the

                      Appellant,               §           County Court at Law No. 3

 v.                                            §            of El Paso County, Texas

 LAURA MURPHY,                                 §                (TC# 2004-2844)

                      Appellee.                §

                                            §
                                          ORDER

       The Court GRANTS the Appellant’s third motion for extension of time within which to

file the brief until February 28, 2014. NO FURTHER MOTIONS FOR EXTENSION OF

TIME TO FILE THE APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Michael A. Hatchell, the Appellant’s attorney,

prepare the Appellant’s brief and forward the same to this Court on or before February 28, 2014.

       IT IS SO ORDERED this 29th day of January, 2013.


                                                    PER CURIAM

Before McClure, C.J., Rivera and Rodriguez, JJ.